Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-5 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A limiter circuit comprising: a smoothing circuit to smooth a voltage generated at an anode of the diode, the smoothing circuit connected between the anode of the diode and a ground; and a switch element to turn off a path between the input terminal and the output terminal when a voltage is applied to a control terminal, the switch element connected between the input terminal and the output terminal and having the control terminal connected to the anode of the diode as recited in claim 1.
Claims 2-5 are also allowed as being directly or indirectly dependent of the allowed independent base claim.


Matsuo   (USPN 2008/0238569) discloses a limiter circuit (see figure 1) comprising: an input terminal (70) to which a high frequency signal (RF input)  is supplied; an output terminal (71) to output the high frequency signal supplied to the input terminal; a distributor (10) to distribute a portion of the high frequency signal; a diode (11)  to turn on or off depending on a level and a cycle of the distributed signal, a cathode of the diode connected with the distributor (see figure 1); an inductor (21)to ground a current flowing from the diode when the diode is in an on state. However, Matsuo does not disclose the aforementioned claimed limitations of claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DANNY NGUYEN/           Primary Examiner, Art Unit 2836